Appeal by the defendant from a judgment of the Supreme Court, Rings County (Chambers, J.), rendered February 27, 2003, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention regarding the preliminary instructions given to the jury (see People v Hickey, 133 AD2d 421 [1987]). In any event, such instructions eventually were given and adequately conveyed to the jury its function, duties, and conduct (see CPL 270.40; People v Fleming, 270 AD2d 498 [2000]; People v Moore, 161 AD2d 733 [1990]).
The defendant’s contention that the prosecutor vouched for his own witnesses is also unpreserved for appellate review (see *503CPL 470.05; People v Halm, 81 NY2d 819 [1993]). In any event, the prosecutor’s statements constituted fair responses to remarks made by the defense counsel during summation (see People v Halm, supra at 821; People v Ashwal, 39 NY2d 105 [1976]; People v Clinton, 5 AD3d 501 [2004]; People v Ryant, 278 AD2d 345 [2000]). H. Miller, J.P., Goldstein, Luciano and Spolzino, JJ., concur.